[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1142

                      PRASEUTH PANTHONG,

                    Plaintiff, Appellant,

                              v.

                       MARY E. MAHONEY,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Nathaniel M. Gorton, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Campbell, Senior Circuit Judge,                                                         
                  and Boudin, Circuit Judge.                                                       

                                         

Praseuth Panthong on brief pro se.                             
Terence   P.   O'Malley,   Associate    Counsel,   University   of                                   
Massachusetts, on brief for appellee.

                                         

                         May 22, 1997
                                         

     Per  Curiam.    The  order  that this  court  issued  on                            

December 4, 1995  in appeal no. 95-2043 established  that the

notice  of default  that  appellant   previously secured  was

properly vacated and thus is null and void.  That default did

not  provide   appellant  with  any  basis   for  filing  the

bankruptcy petition  that gives  rise to the  present appeal.

Accordingly, the judgment of  the district court is affirmed.                                                                        

See Local Rule 27.1.   Appellant's request for payment  of an               

administrative expense is moot.                                          

                             -2-